NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO MENDOZ RAYMUNDO,                      No.    12-74247

                Petitioner,                     Agency No. A029-186-578

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted November 14, 2017
                              Pasadena, California

Before: NGUYEN and HURWITZ, Circuit Judges, and EATON,** Judge.

      Petitioner Francisco Mendoz Raymundo petitions for review of the Board of

Immigration Appeals’ (“BIA”) decision denying his motion to reopen removal

proceedings. We grant the petition and remand.

      1. The BIA concluded that Raymundo failed to show that he was part of a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              Richard K. Eaton, Judge of the United States Court of International
Trade, sitting by designation.
cognizable social group because it found that the case that he relied on,

Tchoukhrova v. Gonzales, 404 F.3d 1181 (9th Cir. 2005), vacated sub nom.

Gonzales v. Tchoukhrova, 549 U.S. 801 (2006), “is not good law.” The BIA’s

failure to conduct any further analysis was an abuse of discretion. The Supreme

Court vacated Tchoukhrova for reasons completely unrelated to the definition of

particular social groups for individuals seeking asylum and related relief. See

Tchoukhrova, 549 U.S. 801; Gonzales v. Thomas, 547 U.S. 183 (2006). We

therefore grant the petition and remand for the BIA to analyze this issue in the first

instance in light of Arteaga v. Mukasey, 511 F.3d 940, 944–45 (9th Cir. 2007) and

Henriquez-Rivas v. Holder, 707 F.3d 1081, 1084–85, 1087–91 (9th Cir. 2013) (en

banc). See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1227 (9th Cir. 2002)

(remanding motion to reopen, in part, because the BIA failed “to engage in any

substantive analysis” of the petitioners’ claim).

      2. The BIA also failed to adequately analyze, and in one instance misstated,

the record evidence in concluding that Raymundo failed to submit credible, direct,

and specific evidence to support his fear of persecution. For example, the State

Department’s 2010 Country Report on Mexico found “widespread human rights

abuses in mental institutions across the country,” including “the use of physical

and chemical restraints and lobotomies on patients.” Yet the BIA erroneously

characterized Raymundo’s evidence as “limited” to “reports on conditions of


                                          2
general violence in Mexico and inferior resources for treatment of mental health.”

Because “the BIA abuses its discretion when it fails to provide a reasoned

explanation for its actions,” Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir.

2005), we remand for the BIA to engage in this analysis in the first instance.

      PETITION GRANTED and REMANDED.




                                          3